Citation Nr: 1450695	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-28 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a staged initial rating greater than 20 percent for diabetes mellitus, type II, on and after July 12, 2007.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran's claims file is under the jurisdiction of the VA RO in New York, New York.  

The June 2006 rating decision granted service connection for diabetes mellitus, type II, and assigned a 10 percent initial rating, effective from September 30, 2005.  During the pendency of the appeal, a May 2009 statement of the case determination assigned a 20 percent staged initial rating for the diabetes mellitus, type II, effective from July 12, 2007.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of that hearing is associated with the claims file.  During the January 2014 hearing testimony, the Veteran withdrew the issue of entitlement to an initial rating in excess of 10 percent for the diabetes mellitus prior to July 12, 2007, and as such, that matter was dismissed in an April 2014 Board decision.

During his January 2014 Board hearing, the Veteran raised the argument that, although not conclusively diagnosed before 2005, he had diabetes mellitus for several years before that diagnosis.  The Veteran reported that he was finally diagnosed with diabetes mellitus in 2005 based upon the results of a glucose tolerance tests, and noted that the diabetes testing that he underwent before 2005 was insufficient and less sensitive, as those tests were still negative even after the glucose tolerance test was positive in 2005.  Thus, the Veteran believes that his diabetes existed several years before it was diagnosed in 2005, and that such a finding is consistent with his symptoms at that time which included thirst, impotence, peripheral neuropathy, and fatigue.  The Veteran's statements appear to raise a claim of entitlement to an earlier effective date for the award of service connection for diabetes mellitus.  This earlier effective date claim has been raised beyond the one year period to appeal the June 2006 rating decision assignment of September 30, 2005 as the effective date for the award of service connection and, as such, represents a freestanding earlier effective date claim.  The United States Court of Appeals for Veterans Claims (Court) has held that once a decision assigning an effective date has become final, as is the case here, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.  Previous determinations which are final and binding, including decisions of service connection, and the effective date assigned, will be accepted as correct in the absence of clear and unmistakable evidence (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After thorough consideration of the evidence in the claims file, the Board believes that the issues of entitlement to a staged initial rating greater than 20 percent for diabetes mellitus on and after July 12, 2007 and entitlement to service connection for peripheral neuropathy of the bilateral lower extremities must be remanded for new VA examinations.  

With regard to the claim for entitlement to service connection for peripheral neuropathy, the Board observes that the Veteran underwent VA examinations in July 2009 and October 2010 with regard to his claim.  The July 2009 VA examiner opined that the Veteran's peripheral neuropathy was not caused by his service-connected diabetes mellitus, type II, but did not provide an opinion as to whether the Veteran's peripheral neuropathy was aggravated by his service-connected diabetes mellitus.  That question was addressed by the October 2010 VA examination, but review of the rationale provided reflects the opinion to be inadequate.  In that regard, the examiner again concluded that the Veteran's peripheral neuropathy was not caused by his diabetes mellitus, type II, and then stated that a finding that the Veteran's peripheral neuropathy was not caused by his diabetes would "preclude a claim of aggravation of a non-service connected peripheral neuropathy by his service-connected diabetes mellitus."  

The examiner's conclusion that service connection could not be established based on aggravation when the evidence does not establish direct service connection is legally incorrect.  In that regard, service connection may be established on such a basis when the evidence shows that a current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Accordingly, as the October 2010 VA examiner's opinion that a claim of aggravation is precluded by the fact that the Veteran's peripheral neuropathy is not directly caused by his service-connected diabetes mellitus is incorrect, the opinion is inadequate.  Moreover, the examiner did not provide any meaningful discussion or analysis of the evidence.  Accordingly, the claim must be remanded for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  

With regard to the claim for entitlement to a staged initial rating greater than 20 percent for diabetes mellitus, type II, on and after July 12, 2007, the Board believes that a new examination addressing the current severity of the diabetes mellitus is necessary to properly rate the disorder.  During his January 2014 hearing before the Board, the Veteran testified that his diabetes symptoms had worsened recently, as evidenced by his increased symptomatology of having his left foot and right metatarsal removed.  The Board finds that the staged initial rating issue on appeal is inextricably intertwined with the raised issues of entitlement to service connection for a left foot amputation secondary to diabetes mellitus, type II, and entitlement to service connection for removal of the metatarsal of the right foot secondary to diabetes mellitus, type II.  The provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1), for evaluating diabetes mellitus, provide that compensable complications of diabetes are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation.  Further, the Veteran testified that, while the medical evidence does not document that his diabetes mellitus requires regulation of activities, this is merely because his amputations limit the activities that he is able to accomplish and therefore, no physician has felt it necessary to impose separate restrictions on activities.  The Board observes that, although there have been VA examinations discussing the etiology of the Veteran's peripheral neuropathy and, as a consequence, his diabetes, none of the recent VA examinations have addressed the severity of the Veteran's diabetes mellitus with consideration of the rating criteria.  This is so for the most recent October 2010 VA examination as well as the March 2006 VA examination.  Further, competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  As the most recent medical treatment records also do not provide sufficient examination of the Veteran's diabetes mellitus with consideration of the factors contained in the rating criteria, the Board finds that a new VA examination to determine the current severity of the Veteran's diabetes mellitus is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the nature and etiology of his peripheral neuropathy of the bilateral lower extremities.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service treatment records, post-service medical records, lay statements, and the Veteran's lay testimony.  The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy of the bilateral lower extremities is (a) caused by or (b) aggravated by his service-connected diabetes mellitus, type II.  

Aggravation means that the disability was permanently worsened beyond the natural progression of the disease.

In providing the above opinions, examiner is requested to discuss the likelihood that the Veteran's diabetes mellitus pre-dated the 2005 diagnosis, making it more contemporaneous with the development of his peripheral neuropathy.  The examiner should also address the November 2005 VA examination reported conclusion that the Veteran had peripheral neuropathy secondary to diabetes mellitus, type II, as well as the October 2010 private medical statement submitted by the Veteran in favor of his claim, and the VA treatment records which show diagnoses of diabetes mellitus with diabetic neuropathy.

All necessary diagnostic testing should be conducted and commented upon by the examiner.  All opinions should be supported by a clear rationale.

2.  Schedule the Veteran for a VA examination to determine the nature and current level of severity of the Veteran's service-connected diabetes mellitus, type II, including all associated complications. 

The claims file must be made available to the examiner.  The VA examiner should address whether the Veteran has any regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus, type II.  The examiner should also describe all symptoms of the Veteran's diabetes mellitus, type II, to include whether there is any restricted diet, episodes of ketoacidosis or hypoglycemic reactions, whether there were any hospitalizations, and the frequency with which the Veteran seeks medical care for his diabetes mellitus.  The examiner is also asked to identify all complications of the Veteran's diabetes mellitus, type II.

The examiner is requested to specifically opine as to whether it is at least as likely as not that the Veteran's left foot amputation, and/or removal of the metatarsal of the right foot, are complications proximately due to, or chronically aggravated by, the service-connected diabetes mellitus, type II. 

A complete rationale for all opinions expressed must be provided.

3.  Notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Following completion of the above requested actions, adjudicate the issues of entitlement to service connection for a left foot amputation, to include as secondary to service-connected diabetes mellitus, and entitlement to service connection for removal of the metatarsal of the right foot, to include as secondary to diabetes mellitus, type II.  Notice of the determinations, and the Veteran's appellate rights should be issued to the Veteran and his representative.  ONLY If a timely notice of disagreement is received as to either determination, and following issuance of a statement of the case, a timely substantive appeal is received, should the matter(s) be referred to the Board for appellate consideration.

5.  Then, readjudicate the issues on appeal.  If any issue on appeal remains denied, issue a supplemental statement of the case containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for the Veteran and his representative to respond.  Thereafter, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


